DETAILED ACTION
The Examiner was persuaded by the Applicant’s remarks dated 1/26/21, and in view of these remarks as well as the Applicant’s amendments to the claims, all outstanding rejections under §101 and §112 are withdrawn. Claims 1-18 are allowable over the prior art for the reasons set forth in the non-final rejection dated 10/27/20. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.

Claim Objection
Dependent claim 7 recites, in part (emphasis added in bold):
a seventh obtaining module configured to, if a difference between scores granted by similar users for a first image data  plurality of samples exceeds a second threshold, provide the first sample once again to the similar users respectively to obtain scores granted by the similar users for the first image data 
It appears as if two instances of the term ‘sample’/’samples’ have not been amended to recite “image data” as used elsewhere in claim 7, as well as claims 1 and 2 from which claim 7 depends. Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 are allowable over the prior art, but are rejected under §101 and §112. Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Vander Mey et al. (US 7,519,562 B1) discloses, inter alia, a technique for the automatic
identification of unreliable user ratings.
Xu et al. (Xu, Q., Huang, Q, and Yao, Y., “Online crowdsourcing subjective image quality assessment”, Proc. 20th ACM Int’l Conf. on Multimedia, ACM, 2012, pp. 259-68.) discloses, inter alia, a technique for online crowdsourcing of subjective image quality assessments.
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
obtain scores granted by the at least one user for a second number of image data in response to having detected, based on the eigenvector, an inconsistency in the scores granted by the at least one user for the first number of image data; and
a generating module configured to generate a training model, stored in non-transitory computer readable storage media, based on the scores granted by the at least one user for the first and second numbers of image data by utilizing representative image data derived from and being a subset of the plurality of image data, the training model to rate and/or condition data for other image data.
Independent claim 11 contains similar limitations to those noted above, and is allowable for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,346,746 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described in the table below.

This application – 15/372821
Issued patent – US Pat. 10,346,746 B2
1. An apparatus for generating a training model based on feedback, comprising:

1. An apparatus for generating a training model based on feedback in a rating system architecture configured to learn rating standards adopted by at least one user, the apparatus comprising:

a processor configured to:
a calculating module configured to calculate an eigenvector of an image data among a plurality of image data;

calculate an eigenvector of an image data sample among the plurality of image data samples stored in a database;

an obtaining module configured to:

obtain scores granted by at least one user for at least one of the plurality of image data in at least one round,

obtain scores granted by the at least one user for at least one of the plurality of image data samples in at least one round by:
obtain scores granted by the at least one user for a first number of image data, and
obtaining scores granted by the at least one user for a first number of image data samples; and
obtain scores granted by the at least one user for a second number of image data in response to having detected, based on the eigenvector, an inconsistency in the scores granted by the at least one user for the first number of image data; and

obtaining scores granted by the at least one user for a second number of image data samples in response to having detected, based on the eigenvector, an inconsistency in the scores granted by the at least one user for the first number of image data samples; and
a generating module configured to generate a training model, stored in non-transitory computer readable storage media, based on the scores granted by the at least one user for the first and second numbers of image data by utilizing representative image data derived from and being a subset of the plurality of image data, the training model to rate and/or condition data for other image data.



generate the training model, stored in non-transitory computer readable storage media, to remove noise caused by user errors during rating of image data samples by modifying the rating system architecture to employ representative samples derived from and being a subset of the plurality of image data samples to be rated by a user, based on the scores granted by the at least one user for the first and second numbers of image data samples, the training model to rate and/or condition data for other image data samples.
As illustrated above, every limitation in claim 1 of this application has a substantially identical or more broad counterpart in claim 1 of the issued patent. Thus, the issued patent anticipates the claimed invention. In particular, the limitations of the issued patent claim pertain specifically to image data, whereas the limitations of the claim in this application are not restricted to image data.
2. The apparatus according to claim 1, wherein the obtaining module further comprises:

a first obtaining module configured to obtain scores granted by the at least one user for at least one of the plurality of image data in at least one round; and



obtain scores granted by the at least one user for the second number of image data in response to having detected, based on the eigenvector, an inconsistency in the scores granted by the at least one user for the first number of image data.



obtain scores granted by the at least one user for at least one of the plurality of image data samples in at least one round by:
obtaining scores granted by the at least one user for a first number of image data samples; and

obtaining scores granted by the at least one user for a second number of image data samples in response to having detected, based on the eigenvector, an inconsistency in the scores granted by the at least one user for the first number of image data samples; and


a clustering module configured to cluster the plurality of image data into at least one group based on the eigenvector.

[The examiner notes that a cluster is a type of group.]
2. The apparatus according to claim 1, wherein the processor is further configured to:

group the plurality of samples into at least one group based on the eigenvector.
4. The apparatus according to claim 2, wherein the first and second obtaining modules comprise:
a third obtaining module configured to obtain a score granted by the at least one user for at least one image data in each group of the at least one group.
3. The apparatus according to claim 2, wherein the processor is further configured to:
obtain a score granted by the at least one user for at least one sample in each group of the at least one group.

5. The apparatus according to claim 2, wherein the first and second obtaining modules further comprise:

a providing module configured to, for one user among the at least one user, provide at least two image data;

a fifth obtaining module configured to obtain original scores granted by the user for the at least two image data; and

a normalizing module configured to normalize the original scores to obtain scores granted by the user for the at least two image data.
4. The apparatus according to claim 1, wherein the processor is further configured to:

for one user among the at least one user, provide at least two samples;

obtain original scores granted by the user for the at least two samples; and

normalize the original scores to obtain scores granted by the user for the at least two samples.
6. The apparatus according to claim 2, wherein the second obtaining module comprises:
a sixth obtaining module configured to, if a difference between scores granted by a first user among the at least one user for similar image data exceeds a first threshold, provide more similar image data to the first user to obtain scores granted by the first user for the more similar image data.
5. The apparatus according to claim 1, wherein the processor is further configured to:
if a difference between scores granted by a first user among the at least one user for similar samples exceeds a first threshold, provide more similar samples to the first user to obtain scores granted by the first user for the more similar samples.
7. The apparatus according to claim 2, wherein the second obtaining module further comprises:
a seventh obtaining module configured to, if a difference between scores granted by similar users for a first image data of the plurality of image data exceeds a second threshold, provide the first image data once again to the similar users respectively to obtain scores granted by the similar users for the first image data.
6. The apparatus according to claim 1, wherein the processor is further configured to:
if a difference between scores granted by similar users for a first sample of the plurality of samples exceeds a second threshold, provide the first sample once again to the similar users respectively to obtain scores granted by the similar users for the first sample.
8. The apparatus according to claim 2, wherein the second obtaining module further comprises:




a filling module configured to fill in a scoring matrix the scores granted by the at least one user for the first and second numbers of image data; and
a second generating module configured to collaboratively filter the scoring matrix to generate the training model.
8. The apparatus according to claim 1, wherein the processor is further configured to:
fill in a scoring matrix the scores granted by the at least one user for the first and second numbers of samples; and
collaboratively filter the scoring matrix to generate the training model.
10. The apparatus according to claim 1, wherein the image data include image data.
[From claim 1]
calculate an eigenvector of an image data sample among the plurality of image data samples stored in a database;
As illustrated above, every limitation in dependent claims 2-10 of this application has a substantially identical or more broad counterpart in the corresponding claim of the issued patent. Thus, the issued patent anticipates the claimed invention. Claims 11-18 of this application closely parallel claims 1-10.


Additionally, claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,726,332 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described in the table below.
This application – 15/372821
Issued patent – US Pat. 10,726,332 B2
1. An apparatus for generating a training model based on feedback, comprising:

1. A computer-implemented method for implementing an automated rating system based on feedback, comprising:

a calculating module configured to calculate an eigenvector of a image data among a plurality of image data;

calculating, for each image data sample among a plurality of image data samples based on image content of each image data sample, an eigenvector for at least one defined standard, including extracting at least one image parameter corresponding to the at least one defined standard from the image content of each image data sample;

an obtaining module configured to:
obtain scores granted by at least one user for at least one of the plurality of image data in at least one round,

obtaining total sample scores granted by at least one user for at least one of the plurality of image data samples in at least one round, comprising:

obtain scores granted by the at least one user for a first number of image data, and
obtaining first sample scores granted by the at least one user for rating first image data samples;
obtain scores granted by the at least one user for a second number of image data in response to having detected, based on the eigenvector, an inconsistency in the scores granted by the at least one user for the first number of image data; and

detecting an inconsistency in the first sample scores based on the eigenvector of each of the first image data samples; and

obtaining, for second image data samples, second sample scores granted by the at least one user in response to the inconsistency in the first sample scores;


a generating module configured to generate a training model, stored in non-transitory computer readable storage media, based on the scores granted by the at least one user for the first and second numbers of image data by utilizing representative image data derived from and being a subset of the plurality of image data, the training model to rate and/or condition data for other image data.
generating a training model stored in non-transitory computer readable storage media based on the total sample scores granted by the at least one user, including collaboratively filtering a scoring matrix filled with the total sample scores granted by the at least one user; and

automatically rating the plurality of image data samples using the training model.
As illustrated above, every limitation in claim 1 of this application has a substantially identical or more broad counterpart in claim 1 of the issued patent. Thus, the issued patent anticipates the claimed invention. In particular, the limitations of the issued patent claim pertain specifically to image data, whereas the limitations of the claim in this application are not restricted to image data.
2. The apparatus according to claim 1, wherein the obtaining module further comprises:

a first obtaining module configured to obtain scores granted by the at least one user for at least one of the plurality of image data in at least one round; and

a second obtaining module configured to obtain scores granted by the at least one user for the second number of image data in response to having detected, based on the eigenvector, an inconsistency in the scores granted by the at least one user for the first number of image data.
[from claim 1]


obtaining total sample scores granted by at least one user for at least one of the plurality of image data samples in at least one round,

detecting an inconsistency in the first sample scores based on the eigenvector of each of the first image data samples; and

obtaining, for second image data samples, second sample scores granted by the at least one user in response to the inconsistency in the first sample scores;
3. The apparatus according to claim 2, further comprising:

a clustering module configured to cluster the plurality of image data into at least one group based on the eigenvector.

[The examiner notes that a cluster is a type of group.]
2. The method according to claim 1, further comprising:

clustering the plurality of image data samples into at least one group based on the eigenvector.

4. The apparatus according to claim 2, wherein the first and second obtaining modules comprise:









a providing module configured to, for one user among the at least one user, provide at least two image data;

a fifth obtaining module configured to obtain original scores granted by the user for the at least two image data; and

a normalizing module configured to normalize the original scores to obtain scores granted by the user for the at least two image data.
4. The method according to claim 1, wherein obtaining at least one of the first sample scores and the second sample scores further comprises:

for the at least one user, providing at least two image data samples;

obtaining original scores granted by the at least one user for the at least two image data samples; and


normalizing the original scores to obtain scores granted by the at least one user for the at least two image data samples.
6. The apparatus according to claim 2, wherein the second obtaining module comprises:

a sixth obtaining module configured to, if a difference between scores granted by a first user among the at least one user for similar image data exceeds a first threshold, provide more similar image data to the first user to obtain scores granted by the first user for the more similar image data.
5. The method according to claim 1, wherein obtaining the second sample scores further comprises:

determining that a difference between scores granted by a first user among the at least one user for similar image data samples exceeds a first threshold and;
providing more similar image data samples to the first user to obtain scores granted by the first user for the more similar image data samples.
7. The apparatus according to claim 2, wherein the second obtaining module further comprises:

a seventh obtaining module configured to, if a difference between scores granted by similar users for a first image data of the plurality of image data exceeds a second threshold, provide the first image data once again to the similar users respectively to obtain scores granted by the similar users for the first image data.
6. The method according to claim 1, wherein the obtaining the second sample scores further comprises:

determining that a difference between scores granted by similar users for a first image data sample of the plurality of image data samples exceeds a second threshold; and

providing the first image data sample once again to the similar users respectively to obtain scores granted by the similar users for the first image data sample.
8. The apparatus according to claim 2, wherein the second obtaining module further comprises:

an eighth obtaining module configured to, if a gap between a difference between original scores granted by one user among the at least one user for two image data and a difference between normalized scores exceeds a third threshold, substitute one of the two image data with another image data of the plurality of image data.
7. The method according to claim 1, wherein the obtaining the second sample scores further comprises:

determining that a gap between a difference between original scores granted by one user among the at least one user for two image data samples and a difference between normalized original scores exceeds a third threshold; and

substituting one of the two image data samples with another image data sample of the plurality of data samples.




a filling module configured to fill in a scoring matrix the scores granted by the at least one user for the first and second numbers of image data; and

a second generating module configured to collaboratively filter the scoring matrix to generate the training model.
8. The method according to claim 1, wherein generating the training model further comprises:

filling the scoring matrix with the total scores granted by the at least one user.

[from claim 1]
generating a training model stored in non-transitory computer readable storage media based on the total sample scores granted by the at least one user, including collaboratively filtering a scoring matrix filled with the total sample scores granted by the at least one user;
10. The apparatus according to claim 1, wherein the image data include image data.
[From claim 1]
calculating, for each image data sample among a plurality of image data samples based on image content of each image data sample
As illustrated above, every limitation in dependent claims 2-10 of this application has a substantially identical or more broad counterpart in the corresponding claim of the issued patent. Thus, the issued patent anticipates the claimed invention. Claims 11-18 of this application closely parallel claims 1-10.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are identified below.
In claim 1:
a calculating module;
an obtaining module;
a generating module.

In claim 2:
a first obtaining module;
a second obtaining module.

In claim 3:
a clustering module.

In claim 4:
a third obtaining module.

In claim 5:
a providing module;
a fifth obtaining module
a normalizing module.

In claim 6:
a sixth obtaining module.

In claim 7:
a seventh obtaining module.

In claim 8:
an eighth obtaining module.

In claim 9:
a filling module;
a second generating module.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/Primary Examiner, Art Unit 2124